Citation Nr: 0403996	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder, 
based on aggravation due to an August 1984 motor vehicle 
accident while on active duty training.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.  He also had confirmed active duty training (ACDUTRA) 
on August 4, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As a procedural matter, by decision/remand dated in June 
1999, the Board denied as not well grounded a claim of 
entitlement to service connection for a seizure disorder on 
the basis of a 1981 motor vehicle accident; denied a rating 
in excess of 10 percent for bilateral pes planus; and 
remanded the issue of entitlement to a rating in excess of 10 
percent for gastritis.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Veterans Claims Court).  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The new 
statute eliminated the concept of a well-grounded claim and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims.

In May 2001, the Veterans Claims Court vacated the Board's 
June 1999 decision and remanded the case for readjudication 
in light of the new statutory requirements.  The Court also 
noted that the Board had failed adjudicate a claim for 
service connection for aggravation of a seizure disorder.  In 
May 2002, the Board remanded the case to the RO.  The Board 
listed the issues as follows:  (1) entitlement to service 
connection for a seizure disorder on the basis of a 1981 
motor vehicle accident in Fort Worth, Texas; (2) entitlement 
to service connection for a seizure disorder on the basis of 
aggravation due to a 1984 motor vehicle accident in North 
Fort Hood, Texas; (3) entitlement to a disability rating in 
excess of 10 percent for bilateral pes planus; and (4) 
entitlement to a disability rating in excess of 30 percent 
for gastritis.  After additional development, the RO in 
December 2002 increased the rating for bilateral pes planus 
from 10 percent to 30 percent.  In a letter dated in January 
2003, the veteran's attorney withdrew the appeal as to all 
issues except for the issue of entitlement to service 
connection for a seizure disorder on the basis of aggravation 
due to a 1984 motor vehicle accident.

After a review of the claims file, the Board finds that a 
remand is in order.  This appeal will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify you if further action is required on your 
part.


REMAND

After a review of the claims file, the Board finds that 
further medical development is in order.  Specifically, an 
attempt should be made to associate service medical records 
from the National Guard for service between February 1981 and 
August 1984.  In addition, the veteran should be asked if he 
received further treatment for a seizure disorder as a result 
of the August 1984 accident.  Moreover, a determination 
should be made as to whether there has been recent medical 
care, and whether there are any additional records that 
should be obtained.  The veteran is advised that while the 
case is in remand status, he is free to submit additional 
evidence and argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Obtain the veteran's service medical 
records for his National Guard service 
from February 1981 to August 1984 from 
the veteran's National Guard unit, the 
National Personal Records Center, or the 
ARPERCEN.  

2.  Ascertain whether the veteran 
received additional medical care as a 
result of the motor vehicle accident in 
August 1984, including VA or private 
medical records.  If so, obtain the 
appropriate release as needed and 
associate the medical records with the 
claims file.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


